      Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 1 of 12                      PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

RACHEL McFARLAND,                 )
                                  )
      Plaintiff,                  )
                                  )                      CIVIL ACTION NO.:
v.                                )
                                  )                      20-cv-259
BELOTE FOOD, INC., d/b/a ZAXBY’S, )
and SPRINGHILL RESTAURANT,        )
LLC, d/b/a ZAXBY’S,               )
                                  )                      JURY DEMAND
                                  )
      Defendant.                  )

                                            COMPLAINT

I.       INTRODUCTION

         1.     This is an action for declaratory judgment, equitable relief, and money damages,

instituted to secure the protection of and to redress the deprivation of rights secured through: (a) Title

VII of the Act of Congress commonly known as "The Civil Rights Act of 1964," 42 U.S.C. §§

2000(e) et seq. as amended by "The Civil Rights Act of 1991," 42 U.S.C. § 1981a (hereinafter "Title

VII"), incorporating therein the Pregnancy Discrimination Act of the Civil Rights Act of 1964, which

provides for relief against discrimination in employment on the basis of sex and retaliation; and (b)

violations of Title I of the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101 et. seq., 42

U.S.C. § 12203 (the antiretaliation provision of the ADA). The plaintiff seeks compensatory,

liquidated, and punitive damages, and requests a jury trial pursuant to 42 U.S.C. § 1981a.

II.      JURISDICTION AND VENUE

         2.     Plaintiff believes that this Court has jurisdiction in accordance with 28 U.S.C. §

1331, 29 U.S.C. §2617, 28 U.S.C. § 2201 and 2202, 29 U.S.C. § 794a, and 42 U.S.C. § 12133.
   Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 2 of 12                        PageID #: 2



       3.      The unlawful employment practices alleged herein below were committed by the

Defendant within Mobile County, Alabama. Venue is proper pursuant to 28 U.S.C. § 1391and 42

U.S.C. § 2000e-5(g).

       4.      Plaintiff has fulfilled all conditions precedent to the institution of this action

including those statutory requirements under Title I of the ADA, and Title VII. Plaintiff timely filed

her charge of discrimination within 180 days of occurrence of the last discriminatory act. Plaintiff

also timely filed this complaint within 90 days of the receipt of a Notice of Right To Sue issued by

the Equal Employment Opportunity Commission

III.   PARTIES

       5.      Plaintiff, Rachel McFarland (hereinafter “McFarland” or “Plaintiff”), is a female

citizen of the United States and a resident of the State of Alabama.

       6.      Plaintiff was a qualified individual under the Americans with Disabilities Act in that

she has physical impairments which substantially limited one or more of her major life activities,

and/or was perceived as having a disability which substantially limits her major life activities, and/or

has a history of having such disabilities. 42 U.S.C. § 12102, 42 U.S.C. § 12131, 29 U.S.C. § 706.

       7.      Defendant, Belote Food, LLC, d/b/a Zaxby's, is an Alabama company doing business

in Mobile County, Alabama, and employs 15 or more employees.

       8.      Defendant, Springhill Restaurant, LLC, d/b/a Zaxby's, is an Alabama company doing

business in Mobile County, Alabama, and employs 15 or more employees.

       9.      The Defendants are employers pursuant to 42 U.S.C. § 12111(5); and within the

meaning of 42 U.S.C. § 2000e(a) and (b).




                                                   2
      Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 3 of 12                     PageID #: 3



         10.   At all times relevant to Plaintiff's claims the Defendants acted as the Plaintiff's single

employer, and/or joint employer, and/or agents of one another with respect to the Plaintiff's

employment.

         11.   At all times relevant to Plaintiff's claims the Defendants employed fifteen (15) or

more employees.

IV.      FACTUAL ALLEGATIONS

         12.   The Plaintiff has been employed by the Defendants, owned by Reggie Belote, since

June 19, 2018. Prior to this she had worked for corporate Zaxby's in North Alabama since 2013.

         13.   During the Plaintiff’s employment with the Defendants she worked for and received

pay from Belote Food, LLC, d/b/a Zaxby's and from Springhill Restaurant, LLC, d/b/ a Zaxby's both

of which are owned and operated by Charles "Reggie" Belote and consist of five Zaxby's stores in

the Mobile, Alabama, area.

         14.   Plaintiff reported to Joanna Belote (District Manager of all Belote owned stores), and

to Cam Belote (Office Manager).

         15.   The Plaintiff began working for Belote's Zaxby's franchises at the Cottage Hill

location in Mobile, Alabama, on June 19, 2018.

         16.   About a month later the Plaintiff was promoted to Assistant Manager and moved to

the Schillinger store location.

         17.   Around November 2018 the Plaintiff was promoted to General Manager and moved

to the Springhill store location.

         18.   Plaintiff is a person with a disability, and/or perceived as having a disability, and/or

having a record of a disability she suffers from the medical condition of arthritis and has received


                                                   3
   Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 4 of 12                      PageID #: 4



treatment for same with physicians during her employment at Zaxby's.

         19.   When the Plaintiff’s medical condition flares up she is limited in her ability to bend,

stand, and walk.

         20.   However, with or without reasonable accommodations she was able to perform and

did perform her job duties with the Defendants.

         21.   While Plaintiff was the General Manager at the Springhill location she became

pregnant, but suffered a miscarriage in December 2018.

         22.   In December 2018, the Plaintiff was moved back to the Schillinger store location as

General Manager.

         23.   Shortly after being moved back to the Schilinger store, the Plaintiff became pregnant

again.

         24.   Plaintiff immediately notified Joanna Belote and Cam Belote, as well as her store

employees, of her pregnancy.

         25.   As part of the Plaintiff’s job included putting up boxes from the trucks, it was

worked out where her store employees did this lifting and moving in light of her pregnancy and

lifting limitations. This reasonable accommodation caused no hardships and worked out fine.

         26.   The Plaintiff’s pregnancy exacerbated her arthritic medical condition resulting in her

left leg swelling, pain in her knees and back, and making it difficult for her to stand and walk.

         27.   Plaintiff continued to received medical care and treatment for this condition

throughout her pregnancy.

         28.   As a result, around February/March 2019 the Plaintiff’s doctor limited her to working

only forty (40) hours per week. Plaintiff provided her doctor's note with limitations to Joanna


                                                  4
   Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 5 of 12                     PageID #: 5



Belote and requested this reasonable accommodation due to her condition and it was granted.

       29.       On May 1, 2019, the Plaintiff’s doctor advised her that due to her ongoing medical

conditions that he may have to place her on maternity leave/bed rest at her next scheduled visit of

June 6, 2019. Plaintiff informed Joanne Belote of this on May 3, 2019.

       30.       The following day, May 4, 2019, Joanna Belote called the Plaintiff to meet with she

and Jeremy (another General Manager). In this meeting Joanne Belote informed the Plaintiff that she

was being demoted to Assistant Manager. Plaintiff was informed that she was being demoted

because of alleged "food costs," and that she needed to let Joanna Belote know by 10:00 the next day

whether she was taking the demotion or leaving her employment.

       31.       This demotion meant that Plaintiff would go from the General Manager position

making $40,000.00 in salary with health benefits and six (6) weeks of paid maternity leave to the

Assistant Manager position making $11.00/hour at reduced hours, with no benefits, and no maternity

leave options.

       32.       That evening of May 4, 2019, the Plaintiff emailed Joanna Belote requesting to meet

and discuss the alleged reasons for the demotion as almost every General Manager in the franchise

had food cost issues and the Plaintiff’s food costs were no worse than anyone else's in the market.

Plaintiff received no reply to her email request.

       33.       Every single store location in the operations had food cost issues–this was not

something unique to Plaintiff's location. The only Manager that appeared to understand food costs

at all was Jeremy at the Tillman's Corner location, and his was the only store that sometimes met

food costs. Yet Plaintiff was the only person demoted.




                                                    5
   Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 6 of 12                    PageID #: 6



       34.     The next morning Plaintiff also texted Joanna Belote requesting that they talk about

the matter. She also sent another email to both Joanna Belote and Cam Belote explaining that she

felt the demotion was unfair because none of the other stores had met Food Costs either. Plaintiff

received no responses from either of them.

       35.     Plaintiff called Cam Belote about the demotion and asked why she was singled out

when none of the other stores met Food Costs. Cam Belote told her to take a week and think about

it and that if she wanted to remain employed in the demoted position of Assistant Manager that they

would continue to pay her insurance during her pregnancy.

       36.     On or about May 15, 2019, the Plaintiff told Cam Belote that she would continue

working as an Assistant Manager. He told hr she could start working at their Cottage Hill store

location. He then told her that since she was working as Assistant Manager that she would have to

pay for her insurance.

       37.     Plaintiff questioned this as she would only be making $11.00/hour at reduced hours

and he had previously told her that the company would cover this through her pregnancy. Cam

Belote then said they would cover her insurance temporarily through the end of August 2019.

       38.     However, the Plaintiff remained demoted. She returned to work as Assistant Manager

at the Cottage Hill location on May 20, 2019.

       39.     During the Plaintiff’s June 6, 2019, doctor's appointment she was informed that she

would need to go on bed rest due to her medical conditions.

       40.     Plaintiff informed Joanna Belote of this and she replied that they would give me

maternity leave for six (6) weeks but only at the reduced hour/wage rate of pay for my demoted

position.


                                                6
   Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 7 of 12                         PageID #: 7



        41.     As a result of the Defendant’s demotion of Plaintiff and reduction in pay and hours,

she was constructively discharged in September 2019, as she could no longer reasonably continue

to work under such terms in light of fuel, travel, and child care expenses.

        42.     Plaintiff’s treatment at work including her demotion, loss of benefits, and

constructive discharge constitutes illegal discrimination in violation of Title VII of the Civil Rights

Act of 1964, as amended, the Pregnancy Discrimination Act of 1978, as amended, and the Americans

with Disabilities Act of 1990, as amended.

        43.     Plaintiff was discriminated against on the basis of her disability and in relation to her

request for accommodation of same by being demoted, having her pay and hours reduced, and being

denied employment benefits to which she was otherwise entitled; thus resulting in her constructive

discharge.

        44.     Plaintiff was discriminated against on the basis of her pregnancy by being demoted,

having her pay and hours reduced, and being denied employment benefits to which she was

otherwise entitled; thus resulting in her constructive discharge.

        45.     Upon information and belief, similarly situated employees who were not pregnant

were not subjected to such demotion, pay and hour reductions, and denial of full benefits.

        46.     Upon information and belief, similarly situated employees who do not suffer from

a disability, are not perceived as suffering from a disability, and/or do not have a record of a

disability were not subjected to such demotion, pay and hour reductions, and denial of full benefits.

        47.     Upon information and belief, similarly situated employees who had not requested

accommodations under the ADA were not subjected to such demotion, pay and hour reductions, and

denial of full benefits.


                                                   7
     Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 8 of 12                       PageID #: 8



        48.     As the result of the defendant's conduct the plaintiff was deprived of income and

other benefits due her. She also suffered embarrassment, humiliation, inconvenience, and mental

distress.

        49.     Plaintiff has no plain, adequate or complete remedy at law to redress the wrongs

alleged herein, and this suit for a declaratory judgment, backpay, an injunction, and compensatory,

liquidated, and punitive damages is her only means of securing adequate relief.

        50.     Plaintiff is suffering and will continue to suffer irreparable injury from the

defendants’ unlawful conduct as set forth herein unless enjoined by this Court.

V.      CAUSES OF ACTION

                      COUNT I –DISCRIMINATION IN VIOLATION
                     OF THE AMERICANS WITH DISABILITIES ACT

        51.     The Plaintiff is a qualified person with a disability, has a history of disability and/or

is perceived as disabled pursuant to 42 U.S.C. § 12102, and 29 U.S.C. § 706.

        52.     Despite the Plaintiff's disabilities, with or without reasonable accommodations, the

Plaintiff was able to perform the essential functions of her job as General Manager.

        53.     Plaintiff was subjected to unlawful discrimination by the defendants based on her

disability and/or perceived and/or record of a disability including, but not limited to, being denied

reasonable accommodations, being demoted, having her pay rate and hours reduced, and being

denied full benefits to which she as entitled; which resulted in the Plaintiff’s constructive discharge.

        54.     At the time of this unlawful activity the defendants had knowledge that the Plaintiff

suffered from an actual or perceived disability and/or had a record of a disability.




                                                   8
   Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 9 of 12                        PageID #: 9



       55.     The defendants intentionally, willfully and with reckless indifference discriminated

against the plaintiff in the terms, conditions, benefits of her employment including, but not limited

to, her demotion, wages, hours, benefits, constructive discharge, and the responsibilities and duties

of her employment because of her status as a person with a disability.

       56.     Defendants, by their discriminatory treatment of the Plaintiff, have intentionally,

willfully, with deliberate indifference and without justification deprived plaintiff of her federally

protected rights, as described herein. This deprivation violates plaintiff's rights under the Americans

with Disabilities Act.

       57.     The defendants’ conduct as described above caused the plaintiff emotional distress,

mental anguish, loss of enjoyment of life, inconvenience, and humiliation.

       58.     The plaintiff seeks to redress the wrongs alleged herein in this suit for lost wages, lost

benefits, an injunction and a declaratory judgment. The plaintiff is now suffering and will continue

to suffer irreparable injury from the defendants’ unlawful policies and practices as set forth herein

unless enjoined by this Court.

                           COUNT II- SEXUAL DISCRIMINATION
                              IN VIOLATION OF TITLE VII1

       59.     As discussed above, plaintiff was wilfully and maliciously discriminated against on

the basis of her sex and her status as a pregnant female with respect to the terms, conditions, benefits

and privileges of her employment.

       60.     Specifically, the Plaintiff was denied leave time/accommodation, was demoted, had

her pay rate and hours reduced, and was denied full benefits to which she was entitled; resulting in


       1
        Plaintiff’s reference to Title VII includes the Pregnancy Discrimination Act of the Civil
Rights Act of 1964, incorporated therein.

                                                   9
  Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 10 of 12                          PageID #: 10



her constructive discharge.

        61.     The unlawful conduct of the defendants as described above was done with malice

and/or reckless disregard of and/or deliberate indifference to the plaintiff’s federally protected rights.

        62.     The defendants’ conduct as described above caused the plaintiff emotional distress,

mental anguish, loss of enjoyment of life, inconvenience, and humiliation.

        63.     The plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged herein and this suit for back-pay, injunctive relief, compensatory and punitive damages and

a declaratory judgment is her only means of securing adequate relief.

        64.     The plaintiff is now suffering and will continue to suffer irreparable injury from the

defendants’ unlawful conduct as set forth herein unless enjoined by this Court.

                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff respectfully prays that this Court assume jurisdiction of this

action and after trial:

        1.      Issue a declaratory judgment that the employment policies, practices, procedures,

conditions and customs of the defendants are violative of the rights of the plaintiff, as secured by

Title VII, and by the Americans with Disabilities Act;

        2.      Grant plaintiff a permanent injunction enjoining the defendants, their agents,

successors, employees, attorneys and those acting in concert with the defendants and at the

defendants’ request from continuing to violate Title VII of the Act of Congress known as "The Civil

Rights Act of 1964," as amended by “The Civil Rights Act of 1991,"; and the Americans with

Disabilities Act;




                                                   10
  Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 11 of 12                      PageID #: 11



       3.      Grant the plaintiff an order requiring the defendants to make her whole by awarding

her instatement into the position she would have occupied in the absence of the unlawful

discrimination by the defendants with the same seniority, leave and other benefits of the position (or

front pay), back pay (with interest), and by awarding her compensatory (ADA/Title VII), punitive

(ADA/Title VII), and/or nominal damages, attorney's fees, costs, and expenses;

       4.      Grant plaintiff her attorney’s fees and costs; and

       5.      Grant plaintiff such other relief as justice requires.



                                               Respectfully submitted,


                                               s/ Temple D. Trueblood
                                               Temple D. Trueblood
                                               Counsel for Plaintiff

OF COUNSEL:
WIGGINS CHILDS PANTAZIS
    FISHER & GOLDFARB, L.L.C.
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500
Facsimile: (205) 254-1500
ttrueblood@wigginschilds.com

Co-Counsel:
Edward L. D. Smith
Post Office Box 1643
Mobile, Alabama 36633
(251) 432-0447




                                                 11
 Case 1:20-cv-00259-B Document 1 Filed 05/05/20 Page 12 of 12             PageID #: 12



THE PLAINTIFF DEMANDS TRIAL BY STRUCK JURY ON ALL ISSUES TRIABLE TO
A JURY.

                                         s/ Temple D. Trueblood
                                         OF COUNSEL




Plaintiff requests this Honorable Court to serve via certified mail upon each of the named
defendants the following : Summons, Complaint.

Defendants’ Addresses:

Belote Food, LLC, d/b/a Zaxby’s
c/o Registered Agent
Mark J. Upton
30421 Hwy. 181
Daphne, AL 36526

Springhill Restaurant, LLC, d/b/a Zaxby’s
c/o Registered Agent
Charles R. Belote
572 Azalea Road Suite 121
Mobile, AL 36609

                                         s/ Temple D. Trueblood
                                         OF COUNSEL




                                            12
